IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

NATALIE LEROUX,

             Appellant,

 v.                                                     Case No. 5D15-1039

BANK OF AMERICA, N.A.,

           Appellee.
________________________________/

Opinion filed May 13, 2016

Appeal from the Circuit Court
for Volusia County,
William A. Parsons, Judge.

Nicholas A. Vidoni, of Watson, Soileau,
Deleo, Burgett & Pickles, P.A., Cocoa, for
Appellant.

Nancy M. Wallace, of Akerman LLP,
Tallahassee; William P. Heller, of Akerman
LLP, Fort Lauderdale; and Celia C.
Falzone, of Akerman LLP, Jacksonville, for
Appellee.


PER CURIAM.

      We conclude that under the facts of this case, the trial court abused its discretion

in denying the unopposed motion to vacate foreclosure sale. The record reflects that the

parties had not engaged in dilatory tactics and that granting the motion would not have

unduly interfered with the efficient administration of justice. See Wells Fargo Bank, N.A.

v. Lupica, 36 So. 3d 875, 876 (Fla. 5th DCA 2010).
     REVERSED and REMANDED.

PALMER, EVANDER and COHEN, JJ., concur.




                                   2